Per Curiam : The questions arising upon this record are substantially the same as in the case of Williams v. German Mutual Fire Insurance Co. of North Chicago, 68 Ill. 387, and are decided in the same way. An additional point is here made, that a former suit was brought upon this same premium note, before a justice of the peace, and that a verdict was returned by the jury in that case against the plaintiff, November 2,1872. The docket of the justice showed a motion for a new trial; that it was continued to November 8, and then to November 15, and the case dismissed at plaintiff’s costs. It did not appear by the docket that a new trial was granted, but the justice of the peace testified that it was granted November 8, and it is objected that it could not be thus shown. But it is enough, as regards this case, that no judgment was rendered by the justice on the verdict, and that the case was dismissed at the plaintiff’s costs. That proceeding before the justice could be no bar to this suit. Judgment affirmed.